s fnrrrjQfva/]^
                           'TYrnVJi
                                                          fOr^
                                                             'V
                                          lWup_.C7l       Wlfl' p
           ..?=...   <r:
:ss\s:r     "s
 s.J —      ^
sTsrrtzr    r
            cs>
  './ 3:    UJ
  : I .'
                  WSQ
                     ^^inrtTT?                        pyvonrT'
           rvt/?
                                                      tf^'jru^
                      wi    os
                                      /   rc?s^